Judgment of conviction reversed on the law and facts as to the sixth count of the indictment and said sixth count dismissed, on the ground that the defendant was not proved guilty beyond a reasonable doubt; otherwise judgment of conviction affirmed. All concur. (Appeal from a judgment of Brie County Court convicting defendant of the crimes of attempted robbery, second degree, robbery, second degree, rape, first degree, robbery, second degree and attempted rape, first degree.) Present — ’Vaughan, J. P., Kimball, Williams, Bastow and Goldman, JJ.